Case 3:20-cv-00346-JRW-RSE Document 3 Filed 05/18/20 Page 1 of 6 PageID #: 18




                                                      3:20-cv-346-JRW




                  TIMOTHY DENISON
                  235 South Fifth Street
                  The Third Floor
                  Louisville, Kentucky 40202-3226




   5/18/2020
Case 3:20-cv-00346-JRW-RSE Document 3 Filed 05/18/20 Page 2 of 6 PageID #: 19




         3:20-cv-346-JRW
Case 3:20-cv-00346-JRW-RSE Document 3 Filed 05/18/20 Page 3 of 6 PageID #: 20




                                                      3:20-cv-346-JRW




                 TIMOTHY DENISON
                 235 South Fifth Street
                 The Third Floor
                 Louisville, Kentucky 40202-3226




   5/18/2020
Case 3:20-cv-00346-JRW-RSE Document 3 Filed 05/18/20 Page 4 of 6 PageID #: 21




         3:20-cv-346-JRW
Case 3:20-cv-00346-JRW-RSE Document 3 Filed 05/18/20 Page 5 of 6 PageID #: 22




                                                     3:20-cv-346-JRW




                  TIMOTHY DENISON
                  235 South Fifth Street
                  The Third Floor
                  Louisville, Kentucky 40202-3226




  5/18/2020
Case 3:20-cv-00346-JRW-RSE Document 3 Filed 05/18/20 Page 6 of 6 PageID #: 23




         3:20-cv-346-JRW
